DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 11, 17, and 29 are amended.  Claims 1-10 are cancelled.  Claims 11-35 remain pending before the Office.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 11-35 in sections 1.a and 1.b of the prior Office Action are withdrawn in view of the amendments to claims 17, 11, and 29.

Allowable Subject Matter
Claims 11-35 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a glucose monitoring system that includes an inserter with a torsion spring, compression spring, rotor, and two slidable bodies that are configured to operate in the manner claimed.  An updated search has yielded the following references that were deemed most relevant to the claimed limitations.
Stafford (US 2008/0114280) teaches a sensor insertion device that includes a compression spring (see Fig. 7 which shows two compression springs in the housing) for inserting a sensor 431 into 
Gray et al. (US 2018/0368771) teaches a transcutaneous sensor and insertion methods thereof.  The insertor device includes a torsion spring ([0011]), a compression spring ([0020]), a cylindrical rotor (Fig. 7A-7C #514, see how it rotates in the figures).  However, the effective filing date of this application is April of 2018. 
Saravia et al. (US 2011/0082484) teaches a sensor inserter that includes a compression spring (308), a torsion spring ([0097]), a cylindrical rotor (206), a slidable body (see reference to shuttle in claim 1), a needle that can accommodate a glucose sensor ([0008]), and a skin mount (see 204).  Saravia uses the compression spring to retract the slidable body ([0008]) similar to what is claimed.  Saravia’s rotor is not disposed within a recess of the inserter housing however (Fig. 2 shows 206 clearly as an exterior structure).  The housing also lacks a button.  Given the specific way Saravia’s device functions, the Office did not find any teachings or suggestions for modifying the rotor of Saravia to arrive at the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 11-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791